IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-10107
                          Conference Calendar



CARL BERNARD HARRIS,

                                           Plaintiff-Appellant,

versus

BARON TRUITT,

                                           Defendant-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 2:00-CV-347
                         --------------------
                             June 14, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

         Carl Bernard Harris, Texas prisoner No. 806634, appeals the

district court’s dismissal of his civil rights complaint as

malicious.     Harris acknowledges that this complaint raises the

identical claims that he raised in another district court suit,

and he concedes that he did not adequately investigate the status

of that lawsuit prior to filing the instant complaint.        See

Pittman v. Moore, 980 F.2d 994, 995 (5th Cir. 1993).     Thus, the

district court did not abuse its discretion by dismissing the

complaint.     Denton v. Hernandez, 504 U.S. 25, 33 (1992).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10107
                                -2-

Harris’s appeal is without arguable merit and is therefore

frivolous.   Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.   5th Cir. R.

42.2.

     The district court’s dismissal of the complaint as malicious

and this court’s dismissal of this appeal as frivolous count as

two strikes for purposes of 28 U.S.C. § 1915(g).    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996).   We caution Harris

that once he accumulates three strikes, he may not proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS WARNING ISSUED.